This controversy was before us on a prior appeal and was reversed for a new trial. In re Widening Woodward Ave.,264 Mich. 326. Upon retrial, the jury awarded Demery  Company, appellant, no compensation either for loss of business or fixtures. A motion for a new trial was denied and the verdict of the jury confirmed.
In the course of the widening of Woodward avenue, a new store building was constructed which appellant continued to occupy. In floor area, the new building was 11 1/2 per cent. smaller than the old one. Appellant revamped the store layout, shifted departments, moved some fixtures to new locations and discarded others. The loss of floor space occurred in the front part of the store and it is *Page 419 
claimed that most of the fixtures discarded came from that part.
The estimated value of all the fixtures was $107,194.86, and as 11 1/2 per cent. of the floor space was lost, appellant values the loss of fixtures in the same proportion or $12,327.41. The sum of $572 was received from the sale of discarded items, leaving a balance of $11,755.41 claimed as damages.
Because the jury awarded nothing on this issue, appellant claims they disregarded the testimony, committed the same error occurring in Re Widening Woodward Ave., 264 Mich. 326, and that the award cannot stand.
Appellant produced testimony tending to sustain their claim of loss as to the fixtures. A witness for the city was of the opinion that no loss would result if the fixtures removed from the lost store space could be used elsewhere in the store but that a loss would result if they could not be so used.
It is admitted by appellant that some of the fixtures formerly used in the area lost to the widening were used elsewhere, yet the testimony shows that in such instances they replaced others of a similar nature which were discarded. As the record stands, the only evidence introduced as to value and the amount of the loss was that offered by appellant, which the jury obviously wholly disregarded as they did in the previous appeal. For this reason, a new trial must be granted.
The claim for damages for loss of business due to interruption by the widening was computed at $29,160.06, based upon a comparison of the sales record of Demery  Company with certain of the downtown stores. This figure was determined, according to appellant's brief, as follows:
"From Demery  Company's figures on its own sales for 1937, 1938 and 1939 it was shown that for those months during the three years last mentioned *Page 420 
Demery  Company's average percentage of increase in sales volume over that of the four downtown stores was 224.57 per cent. In other words, for the period stated Demery  Company had the same percentage of increase in volume of sales as the downtown stores, plus 224.57 per cent. more.
"The four downtown stores during the four months of widening in 1941 (these stores were unaffected by the widening) had an average increase in volume of sales over the same months in 1939 of 30 per cent. By multiplying that figure by Demery  Company's average increase of 224.57 per cent. and by adding the product to 30 per cent. (average downtown store increase) the answer would be what Demery  Company's percentage of increase in sales volume in these months in 1941 would have been over its sales volume for the same period in 1939, had it maintained its average increase. This answer is 97.37 per cent.
"Thus it was shown what appellant's increased volume of sales would have been for the widening months in 1941, namely $107,493.89. From this increased volume was figured gross profit. From this were deducted additional expenses by reason of increased volume. Loss for interruption of business during the widening was thus shown to be $29,106.06."
Although the computations were made for the purpose of a trial taking place after the widening, the claim was highly speculative in character and the jury was not bound by appellant's testimony offered in support thereof. In re Widening Woodward Ave.,264 Mich. 326. Furthermore, the same issue was presented by the previous appeal and was concluded thereby.
Reversed and remanded for a new trial as to damages to fixtures only, with costs to appellant.
BOYLES, C.J., and NORTH, STARR, WIEST, BUTZEL, BUSHNELL, and SHARPE, JJ., concurred. *Page 421